    Case 4:19-cr-00196-O Document 30 Filed 07/05/19               Page 1 of 2 PageID 49


                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF TEXAS
                              FORT WORTH DIVISION

                                                §
UNITED STATES OF AMERICA                        §
                                                §
               V.                               §          No. 4:19-CR-196-O
                                                §
MICHAEL WEBB                                    §

                                            ORDER

       Pending before the Court is Defendant Michael Webb’s (“Webb”) Unopposed Motion to Seal

(ECF No. 29), which includes as an attachment an Unopposed Motion to Determine Competency

and Request to Stay Proceedings, filed on July 5, 2019. In the Unopposed Motion to Determine

Competency, Webb’s counsel asserts reasonable cause exists to believe that Webb may be suffering

from a psychological impediment that renders him mentally incompetent to stand trial.

       Based on the information presented, and because the Government is unopposed, there is

reasonable cause to believe Defendant may be incompetent. See 18 U.S.C. § 4241. Accordingly,

the Court GRANTS Defendant’s Motion to File Under Seal and directs the Clerk of Court to

separately docket the Unopposed Motion to Determine Competency.

       Additionally, after considering the attached Unopposed Motion to Determine Competency,

it is ORDERED that the current trial setting for Webb is cancelled and the Attorney General is

directed to conduct a competency exam of Webb within a reasonable time period but not to exceed

thirty days from the issuance of this Order. See 18 U.S.C. §§ 4241, 4247(b). The attorney for the

United States shall ensure that the Attorney General promptly transfers Webb to the appropriate

facility necessary to conduct the examination, completes the examination, and timely provides the

required report.
Case 4:19-cr-00196-O Document 30 Filed 07/05/19                  Page 2 of 2 PageID 50


  Finally, the Clerk of Court shall close this case for statistical purposes.

  SO ORDERED on this 5th day of July, 2019.



                                            _____________________________________
                                            Reed O’Connor
                                            UNITED STATES DISTRICT JUDGE
